IN THE

      Indiana Supreme Court
                                                                            FILED
                Supreme Court Case No. 20S-MI-609                     Oct 21 2020, 1:39 pm

                                                                            CLERK
                                                                       Indiana Supreme Court
                       Timothy J. Brown,                                  Court of Appeals
                                                                            and Tax Court

                          Appellant-Petitioner,

                                  –v–

Indiana Department of Environmental Management,
                         Appellee-Respondent.


                       Decided: October 21, 2020

                Appeal from the Marion Superior Court
                       No. 49D02-1810-MI-41395
                The Honorable Timothy W. Oakes, Judge

       On Petition to Transfer from the Indiana Court of Appeals
                           No. 19A-MI-2051



                          Per Curiam Opinion
Chief Justice Rush and Justices David, Massa, Slaughter, and Goff concur.
Per Curiam.

   Timothy Brown appealed his termination from the Indiana Department
of Environmental Management (IDEM) to the State Employees’ Appeals
Commission (SEAC), claiming that he was a protected whistleblower
under Indiana Code section 4-15-10-4. Initially, SEAC dismissed Brown’s
complaint. It found that the emails Brown sent to his supervisor were not
reports and that he failed to show that his alleged protected activity was
related to his termination.

   The Marion Superior Court granted judicial review and reversed the
dismissal, concluding that Brown’s emails constituted reports and that
SEAC erred by dismissing the case without considering the emails’
content. On remand, SEAC granted summary judgment in favor of IDEM.
SEAC determined that the allegations in Brown’s emails did not amount
to a violation of law. Additionally, it found Brown was terminated for
failing to properly verify equipment calibration and reporting invalid data
as valid.

  Brown again sought judicial review. IDEM opposed Brown’s petition,
and in his reply, Brown claimed that most of IDEM’s arguments were
barred by the law-of-the-case doctrine. The trial court denied Brown’s
petition for judicial review and, among other conclusions, decided,
“Because SEAC’s summary judgment order addresses a different legal
issue and different evidence, the law-of-the-case doctrine does not apply
here.” Appellant’s App. Vol. II, p. 12.

   On Brown’s appeal, the Court of Appeals affirmed the judgment of the
trial court. It agreed that the law-of-the-case doctrine does not apply here
because “the standards of review for judgment on the pleadings and
summary judgment are different” and “additional evidence was
considered by the SEAC, including Brown’s emails, on remand.” Brown v.
Indiana Dep’t of Envtl. Mgmt., 149 N.E.3d 658, 668–69 (Ind. Ct. App. 2020).
But the Court of Appeals went further and found that the law-of-the-case
doctrine “is applicable only when an appellate court determines a legal
issue, not a trial court.” Id. at 668 (emphasis in original). The Court of
Appeals need not have reached so broad a conclusion to resolve the issue.
Accordingly, we grant transfer, vacate that portion of the Court of


Indiana Supreme Court | Case No. 20S-MI-609 | October 21, 2020      Page 2 of 3
Appeals opinion, and affirm the trial court’s conclusion that the law-of-
the-case doctrine does not apply in this case’s specific circumstances. In
all other respects, we summarily affirm the Court of Appeals opinion.


Rush, C.J., and David, Massa, Slaughter, and Goff, JJ., concur.



ATTORNEY FOR APPELLANT
Adam Lenkowsky
Roberts Litigation Group
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Aaron T. Craft
Section Chief, Civil Appeals

Monika Prekopa Talbot
Frances Barrow
Deputy Attorneys General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 20S-MI-609 | October 21, 2020      Page 3 of 3